The Attorney            General         of Texas
                                                   Decmber    13, 1984
.JIM MATTOX
Attorney General


Su~rerrio Court Bulldln9        Houoreble Jim Mapel                            Opinion   No. JM-246
 ~‘.0. Box 12549                Criminal District Attorney
  .u*,,n. TX. 78711. 2549       Brezorie County Courthouse                     Be: Whether Brezorie County mey
af475-2591
                                Angleton, Texas   77515                        establish     a dune protection    line
Telex 9101874-1357
-4lecopier 51214754255
                                                                               along     ite    coast    pursuant    to
                                                                               section     63.011     of the   Natural
                                                                               Resources Code
714 Jackron, Suite 7W
-was, TX. 752024509
                                Deer Mr. Mepel:
 !14/742-8944

                                      You have requasted    our opinion   es to whether Brezoria   County is
 ;824 Alberta Ave., Suits 150   authorized  to cste~~l.ish a dune protection   line along its entire  coast.
 il Paw, TX. 79905.2793
91~533.3494                           Section   63.011. of the Natural     Resources     Code provides:

     Texas. Suite 799                           After   notice   end hearing.        the comissioners
humto”, TX. 77902.3111                      court    ol’ any county     bordering      ou the Gulf of
713l22M9BS                                  Mexico that has within        its boundaries     a barrier
                                            island 0:: peninsula    located north of the Hensfield
                                            Ship Chzmel may establish        a dune protection      line
SOSBroadway. Bulta 312
Lubbock. TX. 794Ola79                       on the island      or peninsula       for the purpose      of
3061747.5239                                preserving    send dunes that offer a defense against
                                            storm water end erosion of the shoreline.
 4309 N. Tenth. Suite B
 McAllen. TX. 79501.1595
                                “Barrier   islend”  :Ln defined    es “an island    bordering     on the Gulf of
 5121682.4547                   t4exico   end entiw!ly      surrounded     by water.”       Section      63.002(2).
                                Brezoria County borders on the Gulf of Mexico end is located               north of
                                the Mansfield Ship Channel.        The intercoastal   canal runs the length of
 200 Main Pl424. suit0 400      Brazorie County, several     miles inland from the Gulf.        You suggest     that
 San Antonio. TX. 792952797
                                “the intercoastal      cane1 in e sense mekes a barrier            island    of the
 51212254191
                                entire   county coe8tline.”      In order to accept this argument es valid.
                                we would have to construe        “veter” in section     63.002(2)     to include     e
 An Equal Opportunity/          men-made body of water such es the canal.
 Affirmative Actlon Employer
                                      Dr. Robert Mwton. associate            director    of the University   of Texas
                                Bureau of Economic Geology,            end en internationally        kaown expert     ou
                                coastal   geology WIICI    has frequently     testified    es en expert witness     for
                                this office.     has furnished       information      to us which indicates    that e
                                “barrier   island.”      in geological    terms. is e lend form which fronts on
                                en open oceen. anei which is normally bounded lendwerd by e lagoon or
                                e8tUary.     Dr. Mor,:on emphasiees        that a barrier     island   is e naturally
                                occurring    geologic:el    form created by erosion over e period of time.



                                                               p. 1102
Honorable    Jim Mepel - Pege 2           ~:.lll-246)




      Furthermore.       in Padre Islarid Netioael  Seeshore:     A Guide to the
Geology,   Neturel      Environment,   end Ristory of e Texas Barrier      Island
(1980) by Weise,        B.R. end While!, W.A. the authors     define  e "barrier
island" es

             a long,    low, nerrow island   separated from the
             mainland   by a lagoon end commonly having    dunes,
             vegetated   sonea and rarshy environments extending
             legoonverd   from the t'each.

It is clear from this informetl.ca              thet a berrier       irlend.    in geologicel
terms, wee not crested            by the construction          of this ertificiel         canal.
See also,      definitions        of "berrier        islend'     end "barrier        beech"    in
American Geological         Institute,      Glossary of Geology & Related Sciences,
a Cooperative       Project      (1957). ?'he legisleture           we8 presumebly        aware.
when it enacted the predecessor              statute     of section     63.002, et seq., in
1973, that e "barrier            island'     has specific        geologicel     significence.
i.e.,     thet it is separated          fra'n the meinlend by a lagoon or estuary
rclther then by a men-mede cene:i.. For this reesou, we believe                         that the
 legisleture,     in defining        "berri,er islend'       in section      63.002(2),     must
have intended       'veter'      to reff!r only to weter naturally                 surrounding
such island.

      We conclude therefore    that, since no 'barrier island"   lies within
the boundaries     of Brezorie  Cowaty, that county is not authorized      by
section    63.011   of the Natural   Resources  Code to establish     a dune
protection    line *long ite entire coast.



                  Brezorie County is not authorized  under section
              63.011 of the Neturc.1 Resources Code to establish
              a dune protection  line along its entire  coast.




                                                                   MATTOX            -
                                                        Attorney    General of Texas

TOI4GREEN
First Assistant        Attorney      Geneml

DAVID R. RICHARDS
Executive Assistant Attorney             Cenerel

RICR GILPIN
Chairmen. Opinion         Co-ittee



                                                                                                    .
                                          1'. 1103
Ronorable    Jim Mepel - Page 3   (JM-246)




Prepared    by Rick Gilpin
Assistent    Attorney General

APPROVED:
OPINIONCOMMITTEE

Rick Gilpin.   Chairmen
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer  Riggs
Nancy Sutton




                                  p. 1104